HE     L%-ITORNEY              GENERAL




                           June   26,     1957




Honorable II.D. Glove??,                Opinion WW-180.
County Attorney,
Reeves County,                      Re:      Whether, under the Adult
Pecos, Texas                                 Probation and Parole Law
                                             of 1957, S.B. 154, Acts
                                             55th Legislature, 1957,
                                             it is mandatory that a
                                             probation officer be em-
                                             ployed by a county of less
                                             than 12,000 population by
Dear Mr. Glover:                             the last Federal Census.

          You have presenkd for our consideration the question
of whether it is mandatory under the terms of S.B. 154, Acts
55th Legislature, 1957, that a probation officer be employed by
a county of less than 12,000 population by the last Federal
Census.
          In the beginning we would point out that the popula-
tion of the county is immaterial in the determination of this
question, except as the population would bear upon the deter-
mination of the county's portion of the salary to be paid the
probation officer where the judicial district consists of more
than one county. All counties are covered by this Act, regard-
less of their population.
          Section 10 of the above mentioned Act provides for the
appointment and hiring of probation officers in the following
language:
             “Sec. 10. For the purpose of providing
         adequate probation services, the judge or
         judges having original jurisdiction of crimi-
         nal actions in the co,untyor counties, if
         applicable, are authorized with the advice
         and consent of the Commissioners' Court, as
         hereinafter provided to employ and designate,
         the titles and fix the salaries of probation
         officers and such administrative, supervisor&
         stenographic, clerical, and other personnel
         as may be necessary to conduct pre-sentence
Honorable H. D. Glover, Page 2 (WW-1.80).


          investigations, supervise and rehabili-
          tate probationers, and enforce the terms
          and conditions of probation."
          This paragraph of Section 10 governs the answer to
the question you have presented, and states that the district
judges 'are authorized' to employ and designate the titles
and fix the salaries of probation officers, and other employees,
with the advice and consent of the Commissioners' Court. It
is our opinion that the words, 'are authorized', merely grant
to the district judge permission to take such action and it
is not mandatory that he do so. The words used connote dis-
cretion on the part of the district judge and the Commissioners'
Court in determining whether to employ a probation officer.
           We have examined the remainder of Section 10, and
the only mandatory provision we have been able to find is that
providing that the district judge or judges "shall" appoint a
chief adult probation officer where there is more than one
probation officer required. We do not think that this pro-
vision imports any direction to the judge or judges and the
Commissioners1 Court in regard to the original hiring of
probation officers and other personnel. It merely points
out that a division of authority is to be made when more than
one officer is required by the judicial district. Therefore,
it is our opinion that the~employment of a probation officer
is not mandatory under the provisions of Section 10 of Senate
Bill 154, Acts 55th Legislature, 1957.



                             SUMMARY



               It is not mandatory that a probation
           officer be employed by a county under the
Honorable H. D. Glover, Page 3 (~~-180).


            terms of Section 10 of Senate Bill 154,
            Acts 55th Legislature, 1957.


                                  Very truly yours,




JHM:pf
APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman
Mrs. Mariette Payne
Wayland C. Rivers, Jr.
Roger I. Daily
REVIEWED FOR THE ATTORNEY GENERAL
By:   Geo. P. Blackburn